
	
		I
		111th CONGRESS
		1st Session
		H. R. 4254
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2009
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct amounts derived from the repayment of TARP
		  assistance to the Deposit Insurance Fund of the Federal Deposit Insurance
		  Corporation to reduce the amount of any increase in premiums that would
		  otherwise be required of smaller insured depository institutions and community
		  banks whose prudent activities did not contribute to the financial crisis, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Bank Preservation
			 Act.
		2.Redirection of
			 repayment of TARP assistance to the Deposit Insurance FundSubsection (d) of section 106 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5216(d)) is amended by
			 striking shall be paid and all that follows through the end of
			 the sentence and inserting shall be transferred to the Federal Deposit
			 Insurance Corporation and deposited in the Deposit Insurance Fund to be used to
			 reduce the amount of any increase in premiums that would otherwise be required
			 of smaller insured depository institutions and community banks whose prudent
			 activities did not contribute to the financial crisis.
		
